Exhibit 10.3

 

Planar Systems, Inc. Director Compensation Plan

 

Nonemployee directors of the Company receive a $20,000 annual retainer plus
$2,000 for attendance at each board meeting. Audit Committee members receive a
$12,000 annual retainer, and the Chair of the Audit Committee receives an
additional annual retainer of $7,000. Compensation Committee members receive a
$9,000 annual retainer, and the Chair of the Compensation Committee receives an
additional annual retainer of $5,000. Governance Committee members receive an
annual retainer of $7,000, and the Chair of the Governance Committee receives an
additional annual retainer of $3,000. In lieu of the foregoing, the Chairman of
the Board receives an annual retainer of $60,000. In fiscal 2006, the Chairman
also received 13,338 options and 2,200 shares of restricted stock. Under certain
circumstances, the nonemployee directors of the Company are reimbursed for
out-of-pocket and travel expenses incurred in attending Board meetings.
Nonemployee directors participate in the Company’s Amended and Restated
Nonemployee Director plan, under which each nonemployee director, excluding the
Chairman, will be granted a stock option to purchase 6,000 shares of Common
Stock each year after the annual meeting of shareholders.